DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to the amendment filed on 3/5/2021.  Claims 1-20 remain pending with claims 1, 16, 19 and 20 have been amended.                         
The 35 U.S.C.  112 Rejection to claims 1-20 is withdrawn due to the amendment filed on 3/5/2021.                                   

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the current rejection.               

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaue et al (US 2019/0114006), hereafter as Sakaue, in view of Ishikura et al (US 2005/0239326), hereafter as Ishikura.       
RE claims 1 and 16, Sakaue discloses the invention substantially as claimed.                    

However, Sakaue does not specifically disclose that wherein the dummy wire is separated into a plurality of portions by the cut part, and the plurality of portions are electrically separated from each other.                                           
From the same field of endeavor, Ishikura teaches that an electric apparatus comprising, an interior electric component having an interior connector, an interior wiring of which one end is electrically connected to the interior electric component through the interior connector, and an interior 
Sakaue and Ishikura are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Sakaue by including the teaching from Ishikura in order to prevent generating of a short circuit between the dummy electric wires.                          
 Furthermore, Sakaue in view of Ishikura do not specifically disclose that wherein the connecting wire and dummy wire are disposed on a same layer, wherein the connecting part is disposed on a different layer as the sensing layer wire and the connecting wire.                      
The specific arrangement of that, connecting wire and dummy wire are disposed on a same layer as well as the connecting part is disposed on a different layer as the sensing layer wire and the connecting wire, is only a matter of design choice because disposing a connecting wire and dummy wire on a same layer as well as disposing the connecting part on a different layer as the sensing layer wire and the connecting wire belonging to a particular placement of contacts in a conductivity measuring device and was held to be an obvious matter of design choice.  See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).                                 
RE claim 2, Sakaue and the rationale above disclose that wherein the cut part overlaps the connecting part on the plane (see Sakaue section [0073]; i.e., the recess 81 is the cut part overlapping sensor electrode 100).                         
RE claim 3, Sakaue and the rationale above disclose that wherein the dummy wire does not overlap the connecting part on the plane (see Sakaue section [0074]; i.e., dummy wiring 80 come into contact with sensor electrode 100).                         

RE claim 5, Sakaue and the rationale above disclose that wherein the dummy wire extends in a first direction, and the cut part is spaced apart from the connecting part in the first direction on the plane (see section [0073]; i.e., the dummy wire 80).                      
RE claim 6, Sakaue and the rationale above disclose that wherein the cut part is provided in plurality, and the cut parts are spaced apart from each other with the connection part therebetween on the plane (see section [0076]; i.e., the recess 81 is the out part separating dummy wire 110 and sensor electrode 70).                    
RE claim 7, Sakaue and the rationale above disclose that wherein the connecting part comprises: a first connecting electrode extending in a second direction from the first sensing pattern to the sensing wire; a second connecting electrode extending in the second direction from the first sensing pattern to the sensing wire and spaced apart from the first connecting electrode in a first direction; and a contact electrode configured to connect the first connecting electrode to the second connecting electrode and connected to the sensing wire (see figures 3/4/6A and its associated depictions).                        
RE claim 8, Sakaue and the rationale above disclose that wherein the cut part overlaps at least one of the first connecting electrode and the second connecting electrode on the plane (see section [0076]).                      
RE claim 9, Sakaue and the rationale above disclose that wherein the first connecting electrode comprises first and second sides each extending in the second direction crossing the first direction, the second connecting electrode comprises third and fourth sides each extending in the second direction, and the cut part is defined in an area that is adjacent to at least one of the first side, the second side, the third side, and the fourth side (see figures 3/4/6A and its associated depictions).             

RE claim 11, Sakaue and the rationale above disclose that wherein a first sensing area, a second sensing area, and a third sensing area are defined on the base layer, the first sensing pattern is disposed on the first sensing area, the second sensing pattern is disposed on the second sensing area, the third sensing pattern is disposed on the third sensing area, the second sensing area and the third sensing area are spaced apart from each other in a first direction, and each of the second and third sensing areas protrudes from the first sensing area in a second direction crossing the first direction (see figures 3/4/6A and its associated depictions).                                
RE claim 12, Sakaue and the rationale above disclose that wherein the dummy wire is provided in plurality, and one portion of the dummy wire is disposed between the connecting wire and the first sensing pattern, and another portion of the dummy wires is disposed between the connecting wire and the sensing wire (see sections [0043], [0044], [0045]).                         
RE claim 13, Sakaue and the rationale above disclose that wherein the cut part is defined by removing a partial area of the dummy wire (see sections [0073], [0076]).                         
RE claim 14, Sakaue and the rationale above disclose that wherein the cut part is provided in plurality, and two cut parts that are adjacent to each other among the plurality of cut parts are spaced by a first distance from each other (see sections [0073], [0074], [0076]).                        
RE claim 15, Sakaue and the rationale above disclose that wherein the first distance is equal to or less than a width of the first sensing pattern (see figures 3/4/6A and its associated depictions).                 

RE claim 18, Sakaue and the rationale above disclose that wherein the connecting part contains a transparent conductive material (see section [0042]).                         
RE claim 19, Sakaue discloses the invention substantially as claimed.                    
Sakaue discloses that a sensing unit (see figure 1 and section [0002]; i.e., touch panel) comprising: a base layer including a sensing area sensing an input and a non-sensing area (see figures 1/2A; i.e., substrate 10 with sensing area 30 and non-sensing area disposed there upon); a connecting wire disposed on the non sensing area of the base layer (see figure 2A and section [0004]; i.e., linkage parts 32 disposed on the non sensing area of the base layer/substrate 10); a sensing wire disposed on the non-sensing area of the base layer (see figure 6A; i.e., sensing wire 32 disposed on the non-sensing area of the substrate 10); a dummy wire which is disposed on the non-sensing area of the base layer and in which at least one cut part is defined by removing one area of the dummy wire (see section [0073]; i.e., dummy wiring 80 with a recess 81 being a cut); an insulation layer disposed on the base layer to cover the sensitive wire, the connecting wire, and the dummy wire (see section [0076]; i.e., insulating layer 63 to cover sensing electrode 70, the connection part 51a and dummy wiring 110); a sensing pattern disposed on the insulation layer and the sensing area (see figures 1/2A and section [0076]; i.e., electrode row 33 of sensor electrode 70 disposed on insulating layer 63 and sensing area 20); and a connecting part disposed on the insulation layer to connect the sensing pattern to the sensing wire (see section [0076]; i.e., the connection part 51a disposed on insulating layer 63), wherein the dummy wire is disposed between the sensing pattern and the sensing wire on a plane (see section [0076]; i.e., dummy wire 110 disposed on the sensing pattern of electrode rows 33 of sensor electrode 70).                            

From the same field of endeavor, Ishikura teaches that an electric apparatus comprising, an interior electric component having an interior connector, an interior wiring of which one end is electrically connected to the interior electric component through the interior connector, and an interior wiring member having a connector terminal connected to the other end of the interior wiring, and so on (see section [0018]).  Especially, Ishikura teaches that dividing the dummy electric wire 143 into different portions with partition walls 136A, so that generating of a short circuit between the dummy electric wires can be prevented (see sections [0080], [0029], [0030].                       
Sakaue and Ishikura are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Sakaue by including the teaching from Ishikura in order to prevent generating of a short circuit between the dummy electric wires.                          
 Furthermore, Sakaue in view of Ishikura do not specifically disclose that wherein the connecting wire and dummy wire are disposed on a same layer, wherein the connecting part is disposed on a different layer as the sensing layer wire and the connecting wire.                      
The specific arrangement of that, connecting wire and dummy wire are disposed on a same layer as well as the connecting part is disposed on a different layer as the sensing layer wire and the connecting wire, is only a matter of design choice because disposing a connecting wire and dummy wire on a same layer as well as disposing the connecting part on a different layer as the sensing layer wire and the connecting wire belonging to a particular placement of contacts in a conductivity measuring device and was held to be an obvious matter of design choice.  See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).                      
.                     

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED TZENG whose telephone number is (571)272-7565.  The examiner can normally be reached on Weekdays from 2PM to 10PM.                
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                


/FRED TZENG/Primary Examiner, Art Unit 2625           
                                                                                                                                                                                             

FFT
March 21, 2021